1

2

3

4

5
                               UNITED STATES DISTRICT COURT
6
                                      DISTRICT OF NEVADA
7
                                                 ***
8

9     DAMIAN MICHAEL GONZALES,                         Case No. 3:18-cv-00058-MMD-CBC

10                                 Petitioner,                       ORDER
            v.
11
      RENEE BAKER, et al.,
12
                               Respondents.
13

14         Good cause appearing, it is ordered that Petitioner’s unopposed motion for

15   extension of time (third request) (ECF No. 17) is granted. Petitioner will have through May

16   24, 2019, to file an amended petition.

17         DATED THIS 3rd day of April 2019.

18

19                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
